UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 01-4686
CARLOS ROLANDO HERNANDEZ-HACHE,
a/k/a Carlos Rolando Hernandez,
               Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4687
CELSO PEGUERO, a/k/a Carlos,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                          (CR-00-17-V)

                      Submitted: July 18, 2002

                      Decided: July 25, 2002

  Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.



No. 01-4686 dismissed and No. 01-4687 affirmed by unpublished per
curiam opinion.
2                UNITED STATES v. HERNANDEZ-HACHE
                             COUNSEL

Sol Z. Rosen, Washington, D.C.; Thomas A. Will, Jr., Gastonia,
North Carolina, for Appellants. Gretchen C.F. Shappert, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Carlos Rolando Hernandez-Hache and Celso Peguero appeal their
convictions and sentences for conspiracy to possess with intent to dis-
tribute and to distribute cocaine and cocaine base, in violation of 21
U.S.C.A. §§ 841(a)(1), 846 (West 1999 & Supp. 2002). Peguero also
appeals his conviction and sentence for possession with intent to dis-
tribute cocaine base, aiding and abetting, in violation of 18 U.S.C. § 2
(1994); 21 U.S.C.A. § 841(a)(1). Both attorneys have filed briefs in
accordance with Anders v. California, 386 U.S. 738 (1967), asserting
there are no meritorious issues. Although advised of their right to file
a pro se supplemental brief, neither Appellant has done so. Finding
no reversible error, we dismiss Hernandez-Hache’s appeal and affirm
Peguero’s conviction and sentence.

   Hernandez-Hache challenges whether the magistrate judge fully
complied with Fed. R. Crim. P. 11 and whether his sentence was
appropriate. Hernandez-Hache signed a written plea agreement in
which he agreed to waive the right to appeal his conviction or sen-
tence, except for circumstances not applicable here. A waiver of
appellate rights in a valid plea agreement is enforceable if it results
from a knowing and intelligent decision to forego an appeal. United
States v. Attar, 38 F.3d 727, 731 (4th Cir. 1994); United States v.
Wiggins, 905 F.2d 51, 53 (4th Cir. 1990). We have reviewed the
record and find that Hernandez-Hache knowingly and voluntarily pled
                 UNITED STATES v. HERNANDEZ-HACHE                     3
guilty pursuant to the written plea agreement, including the waiver of
his right to appeal. We therefore dismiss on this ground.

   Peguero argues his guilty plea was not knowing and voluntary due
to his unfamiliarity with the English language and the court proceed-
ings. We have reviewed the Rule 11 hearing and Peguero’s statements
in response to the court’s inquiry, and find Peguero is bound by those
statements. See Blackledge v. Allison, 431 U.S. 63, 73-74 (1977).
Peguero also argues his counsel was ineffective. We do not find inef-
fective assistance of counsel conclusively appears on the face of the
record and thus reject Peguero’s attempt to raise this issue on direct
appeal. United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).

   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we dismiss
Hernandez-Hache’s appeal and affirm Peguero’s conviction and sen-
tence. We deny Peguero’s counsel’s motion to withdraw at this junc-
ture. This court requires that counsel inform his client, in writing, of
his right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                           No. 01-4686 - DISMISSED

                                           No. 01-4687 - AFFIRMED